internal_revenue_service department of the treasury number release date index number in re legend washington dc person to contact telephone number refer reply to cc psi plr-110766-01 date may - - - grantor son spouse granddaughter granddaughter trust - trust trust trust trust trust trust trust trust trust trust trust trust trust trust trust - - - - - - - - - - - - - - - - - - - plr-110766-01 - - - - - - - - - - - - trust trust trust trust trust trust trust trust trust trust company llc1 date date dear this is in reference to your request for rulings regarding the effect of proposed distributions to trusts through for federal income and generation-skipping_transfer gst tax purposes facts the facts submitted are as follows company elected in to be treated as an s_corporation for federal_income_tax purposes company has accumulated_earnings_and_profits from periods prior to company ha sec_32 shareholders fifty three percent of the stock in company is owned by trusts through which were established between and by grantor grantor’s son son the spouse of son spouse and the granddaughters of grantor granddaughter and granddaughter for the benefit of various descendants of grantor granddaughter sec_1 and are also shareholders of company the remaining shareholders are other trusts not at issue in this ruling_request established by one of the granddaughters all of the individual trustees of trusts through are descendants of grantor in addition an independent corporate trustee is a co-trustee of trusts through and trusts and a major asset of each of the trusts is stock in company plr-110766-01 it is represented that trusts through and trusts and qualify as shareholders of company as electing small_business trusts esbts trusts through qualify as shareholders of company as qualified subchapter_s trusts qsst trusts and trusts through are grantor trusts within the meaning of subpart e part i subchapter_j chapter subtitle a of the internal_revenue_code_of_1986 trusts - trusts through are either inter_vivos or testamentary trusts that were created by grantor primarily for the benefit of granddaughter sec_1 and and their issue trusts through are either inter_vivos or testamentary trusts that were created by son also primarily for the benefit of granddaughter sec_1 and and their issue likewise trusts through are either inter_vivos or testamentary trusts that were created by spouse primarily for the benefit of granddaughter sec_1 and and their issue trusts through do not contain any provision directing the allocation of receipts between income and principal trusts through are governed by maryland law and were irrevocable prior to date it is represented that no additions have been made to any of trust through trust after date trusts - trusts through are irrevocable trusts that were established on date after date by granddaughter primarily for the benefit of her issue and their descendants you represent that granddaughter allocated sufficient gst_exemption so that trusts through each has an inclusion_ratio of zero for generation-skipping_transfer_tax purposes these trusts are also governed by maryland law art iii g of each trust states that fiduciary powers in addition to the powers granted by law i grant my trustee the powers set forth in the estates and trusts article of the maryland code as well as the powers set forth in the following paragraphs which is subject however to the restrictions set forth in the following paragraphs h i and j of this article my trustee hereinafter sometimes referred to as fiduciary is empowered in its discretion as a fiduciary and without the order or ratification of any court to determine whether items should be charged or credited to income or principal or allocated between income and principal in such manner as the trustee deems equitable and fair under all the circumstances without regard to how such items are treated for federal estate or income_tax purposes further the maryland uniform principal and income act md code ann est trusts provides in part plr-110766-01 c receipts allocated to principal - except as provided in subsection f of this section a trustee shall allocate the following receipts from an entity to principal property other than money money received in one distribution or a series of related distributions in exchange for part or all of a trust’s interest in the entity trusts - trusts through are irrevocable trusts established on date after date by granddaughter primarily for the benefit of her issue and their descendants you also represent that granddaughter allocated sufficient gst_exemption so that trusts through each has an inclusion_ratio of zero for generation-skipping_transfer_tax purposes trusts through are governed by new jersey law art iii g of each trust states that fiduciary powers in addition to the powers granted by law i grant my trustee the powers set forth in the new jersey statutes as well as the powers set forth in the following paragraphs which shall be subject however to the restrictions set forth in the following paragraphs h i and j of this article my trustee hereinafter sometimes referred to as fiduciary is empowered in its discretion as a fiduciary and without the order or ratification of any court to determine whether items should be charged or credited to income or principal or allocated between income and principal in such manner as the trustee deems equitable and fair under all the circumstances without regard to how such items are treated for federal estate or income_tax purposes further new jersey law provides that where the trust instrument makes provision for the ascertainment of principal and income or grants discretion to the fiduciary or other person to do so the provision or the grant of discretion shall control notwithstanding any provision in the new jersey statute n j stat ann sec_3b 19a-5 a west the shareholders of company created llc1 a limited_liability_company in the shareholders’ membership interests in llc1 are in the same proportion as their respective shares in company it is represented that to date no capital contributions have been made to llc1 by its members proposed transaction company proposes to create a second limited_liability_company llc2 in which company will initially be the sole member upon the creation of llc2 company will plr-110766-01 contribute property and cash to llc2 in an amount not in excess of its accumulated_adjustments_account as defined in sec_1368 of the internal_revenue_code company will then distribute its interest in llc2 to its shareholders in proportion to each of the shareholders’ stock holdings in company the trustee of each of the trusts will allocate the llc2 interests received to principal llc2 will then merge into llc1 with llc1 as the surviving entity all of these transactions will occur in quick succession rulings requested you have requested the following rulings the proposed transaction will not constitute an addition to trusts through that would subject trusts through or distributions from those trusts to the generation-skipping_transfer_tax imposed under sec_2601 of the internal_revenue_code the proposed transaction will not result in a change in the inclusion_ratio of trusts through for generation-skipping_transfer_tax purposes the proposed transaction will not cause the qsst trusts to have trust accounting_income which must be distributed to their respective beneficiaries as required by the qsst rules rulings and law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst made after date a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date plr-110766-01 sec_26_2601-1 states that if an addition is made after date to a_trust which was irrevocable on date a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the gst tax provisions if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to the gst tax and a portion subject_to the gst tax sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification of a_trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause the trust to lose its gst exempt status if the modification does not shift any beneficial_interest in the trust to a lower generation beneficiary and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust under sec_26_2601-1 a modification of an exempt trust will result in a shift in beneficial interests to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust under sec_2602 the amount of the tax imposed under sec_2601 is equal to the taxable_amount multiplied by the applicable_rate the applicable_rate is defined in sec_2641 as the maximum_federal_estate_tax_rate multiplied by the inclusion_ratio with respect to the transfer under sec_2642 in general the inclusion_ratio with respect to any property subject_to a generation-skipping_transfer is the excess of one over the applicable_fraction determined for the trust from which the transfer is made the applicable_fraction with respect to a_trust is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust and the denominator of which is the value of the trust property with certain specified adjustments under sec_2631 each individual is allowed an exemption of dollar_figure adjusted for inflation which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor for gst purposes in the present case trusts through were irrevocable on date it is represented that no additions actual or constructive have been made to any of those trusts after that date trusts through were created after date it is represented that sufficient gst_exemption was allocated to plr-110766-01 trusts through such that these trusts have an inclusion_ratio of zero under the proposed transaction assets held by company will be transferred to llc2 and proportionate interests in llc2 will be distributed to trusts through as shareholders of company it is represented that the llc2 interests received by the trusts are properly allocated to principal pursuant to the terms of the trusts and if the trusts are silent regarding allocation of receipts pursuant to state law after the transaction including the merger of llc2 into llc1 each trust will maintain the same proportionate interest in the assets initially distributed by company the proposed transaction effectuates a change in the form of investment or interests held by the trusts and is administrative in nature accordingly the proposed transaction will not be considered to result in a shift of any beneficial_interest in any of the trusts to a lower generation beneficiary or an extension of the time for vesting of any beneficial_interest in any of the trusts beyond the period provided for in the original trusts similarly the proposed transfers will not be deemed to be additions to the trusts for generation- skipping transfer_tax purposes based on the facts submitted and the representations made we conclude that the proposed transaction will not constitute an addition to trusts through that would subject trusts through or distributions from those trusts to the federal generation-skipping_transfer_tax imposed under sec_2601 nor will the proposed transaction cause these trusts to lose gst exempt status under the rules contained in sec_26_2601-1 similarly we also conclude that the proposed transaction will not result in a change in the inclusion_ratio of trusts through for generation-skipping_transfer_tax purposes ruling you have requested a ruling on whether the proposed transaction will cause the qsst trusts to have trust accounting_income which must be distributed to their respective beneficiaries as required by the qsst rules sec_1361 defines the term qsst as a_trust whose terms require that i during the life of the current income_beneficiary there will be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to that beneficiary iii the income_interest of the current income_beneficiary in the trust will terminate on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust will distribute all of its assets to the beneficiary sec_1361 further defines a qsst as a_trust all of the income of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states plr-110766-01 sec_1_1361-1 of the income_tax regulations provides that the income of the trust that must be distributed or is required to be distributed currently is income within the meaning of sec_1_643_b_-1 sec_1_643_b_-1 provides that for purposes of subparts a through d part i subchapter_j chapter of the code the term income when not preceded by the words taxable distributable net undistributed net or gross means the amount of income of an estate_or_trust for the taxable_year determined under the terms of its governing instrument and applicable local law section of the maryland uniform principal and income act which is the governing law of the qsst trusts provides that a trustee shall allocate to income money received from an entity and that a trustee shall allocate to principal property other than money received from an entity sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes elections are necessary only when an eligible_entity does not want to be classified under the default classification or when an eligible_entity chooses to change its classification sec_301_7701-3 provides that unless the entity elects otherwise a domestic eligible_entity is disregarded as an entity separate from its owner if it has a single owner the distribution of the llc2 interests to the qsst trusts is a distribution_of_property allocable to principal under maryland law therefore the receipt of the llc2 interests by the qsst trusts will not be considered a receipt of income to the trusts for sec_1361 purposes as the receipt of the llc2 interests is not income to the qsst trusts the proposed transaction will not cause the qsst trusts to fail to qualify as qssts if they do not distribute the llc2 interests to the beneficiaries of those trusts during the time company is the sole member of llc2 llc2 will be treated as a disregarded_entity for federal tax purposes therefore the transfer of assets to llc2 has no federal tax consequences company’s distribution of the llc2 interests to its shareholders will be considered a distribution of the property and cash held by llc2 followed by a contribution of the property and cash to llc2 by the shareholders the distribution of the llc2 interests by company treated as a distribution of llc2’s property and cash will be subject_to sec_1368 and sec_311 furthermore the shareholders of company will be treated as contributing the property and cash to llc2 under sec_721 except as specifically set forth above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations specifically no opinion is expressed whether company is an s_corporation or whether the qsst trusts otherwise qualify as qssts plr-110766-01 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
